        Case 4:18-cv-02011 Document 91 Filed on 10/09/20 in TXSD Page 1 of 10


                                        UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF TEXAS
                                             HOUSTON DIVISION

   AUSTIN VAN OVERDAM,                                   §
                                                         §
                                Plaintiff,               §
                                                         §
   v.                                                    §       CASE NO. 4:18-CV-02011
                                                         §
   TEXAS A&M UNIVERSITY,                                 §
                                                         §
                                Defendant,               §


                  PLAINTIFF AUSTIN VAN OVERDAM’S MOTION FOR RECONSIDERATION


           COMES NOW Plaintiff Austin Van Overdam (“Plaintiff” or “Van Overdam”) and

respectfully asks this Court to reconsider its ruling on Defendant Texas A&M University’s Motion

to Dismiss Plaintiff’s Second Amended Complaint and the scope of discovery relevant to

Plaintiff’s Title IX claim, as articulated in the Court’s oral ruling during the November 5, 2019

hearing, the transcription of which is attached to this motion as Exhibit A.

                                                I.   INTRODUCTION

           The Court should reconsider its ruling on Defendants’ Motion to Dismiss concerning both

Plaintiff’s Title IX claim under the erroneous outcome theory and Plaintiff’s due process claim in

light of two significant developments. First, having gained traction among the circuit courts of

appeals, the so-called Purdue standard articulated by Judge Amy Coney Barrett has been

recognized as a simpler method of analyzing a Title IX claim in accordance with the statutory text

of Title IX. Under the statute, the appropriate test is simply: “[D]o the alleged facts, if true, raise

a plausible inference that the university discriminated against [the plaintiff student] ‘on the basis

of sex’?” Doe v. Purdue Univ., 928 F.3d 652, 667–68 (7th Cir. 2019). Based on that

straightforward test, not only should Plaintiff’s Title IX claim proceed, but also Plaintiff should be


28248: Plaintiff’s Motion for Reconsideration                                                         1
       Case 4:18-cv-02011 Document 91 Filed on 10/09/20 in TXSD Page 2 of 10


allowed to obtain any discovery from Defendant relevant to discrimination on the basis of sex,

regardless of whether any such discovery would overlap with one or more doctrinal theories of

Title IX liability.

           Second, the Texas Attorney General has made a 180-degree shift on its position about the

requirements of the Constitution underlying the due process protections included in the

Department of Education’s Title IX final rule (“Final Rule”), 1 which now “carries the full force of

law” 2 and which has survived injunction bids by several states. 3 In opposing those injunction bids,

the Texas Attorney General penned an amicus brief and agreed with Plaintiff’s position on the

fundamental requirements of due process in this case, particularly as it relates to attorney cross-

examination. 4 The Texas Attorney General agreed that “the Final Rule merely adopts many due

process protections already required by the Constitution.”5 Moreover, the Texas Attorney General

unequivocally now disavows any burdens associated with the Final Rule, which includes

adversarial cross-examination by an attorney. 6 This position change effectively concedes that the

due process analysis of the Mathews factors 7 favors Plaintiff in this case.




1
  Nondiscrimination on the Basis of Sex in Education Programs or Activities Receiving Federal Financial Assistance,
85 Fed. Reg. 30,026 (May 19, 2020) (to be codified 34 C.F.R. pt. 106) (effective as of August 14, 2020), available at
https://www.govinfo.gov/content/pkg/FR-2020-05-19/pdf/2020-10512.pdf.
2
  Press Release, U.S. Department of Education Launches New Title IX Resources for Students, Institutions as Historic
New Rule Takes Effect, U.S. Dep’t of Educ. (Aug. 14, 2020), https://www.ed.gov/news/press-releases/us-department-
education-launches-new-title-ix-resources-students-institutions-historic-new-rule-takes-
effect#:~:text=Background%20on%20the%20Title%20IX%20Rule%3A&text=The%20regulation%20carries%20th
e%20full,subjecting%20survivors%20to%20further%20trauma.
3
  E.g., Pennsylvania v. DeVos, 1:20-CV-01468 (CJN), 2020 WL 4673413, at *14 (D.D.C. Aug. 12, 2020) (denying
preliminary injunction based on state’s failure to show, among other things, a likelihood of success on the merits);
New York v. United States Dep't of Educ., 20-CV-4260 (JGK), 2020 WL 4581595, at *15 (S.D.N.Y. Aug. 9, 2020)
(same).
4
  Exhibit B: BRIEF OF THE STATES OF TEXAS, ALABAMA, ALASKA, ARKANSAS, FLORIDA, GEORGIA,
INDIANA, KENTUCKY, LOUISIANA, MISSISSIPPI, NEBRASKA, OKLAHOMA, SOUTH CAROLINA,
SOUTH DAKOTA, AND TENNESSEE, AS AMICI CURIAE IN SUPPORT OF DEFENDANTS, (hereinafter “Brief
of the State of Texas”) Cause No. 1:20-cv-01468-CJN, Doc. 79 (filed Jul. 16, 2020), available at
http://2hsvz0l74ah31vgcm16peuy12tz.wpengine.netdna-cdn.com/wp-content/uploads/2020/07/02327967.pdf.
5
  Brief of the State of Texas, Doc. 79 at 16 (emphasis added).
6
  Brief of the State of Texas, Doc. 79 at 15, 16–17, 19–20.
7
  Mathews v. Eldridge, 424 U.S. 319, 335 (1976).

28248: Plaintiff’s Motion for Reconsideration                                                                      2
       Case 4:18-cv-02011 Document 91 Filed on 10/09/20 in TXSD Page 3 of 10


           As the law has continued to develop during the course of this litigation, it has become clear

that Defendant cannot shield itself from discovery and evidence relevant to the statutory crux of

Plaintiff’s claim—that sex bias motivated Defendant to discriminate against Plaintiff because he

is male. Now, even the Texas Attorney General—Defendant’s lawyer—recognizes these

developments and has aligned with Doe’s position on the substance of the constitutional analysis

required by the Due Process Clause. As a result, the Court should reconsider its ruling and allow

Plaintiff to proceed with his Title IX claim with full discovery into any matter relevant to

Defendant’s sex bias against Plaintiff, regardless of any overlap between a selective enforcement

and an erroneous outcome claim. Additionally, the Court should reconsider its ruling and allow

Plaintiff’s due process claim to proceed as required under the Mathews analysis—balancing the

relative benefit of attorney cross-examination to prevent the erroneous deprivation of Plaintiff’s

compelling liberty interest against the relative burden on Defendant (none) in allowing attorney

cross-examination—which clearly favors Plaintiff in light of the Texas Attorney General’s

concession.

                                     II.        ARGUMENT AND AUTHORITIES

A.         Legal Standard Applicable to Motion to Reconsider

           Federal Rule of Civil Procedure 54(b) provides that “any order or other decision, however

designated, that adjudicates fewer than all the claims . . . may be revised at any time before the

entry of a judgment adjudicating all the claims and all the parties’ rights and liabilities.” Fed. R.

Civ. P. 54(b). The Court has discretion to reconsider the Order “for any reason it deems sufficient.”

Austin v. Kroger Tex., L.P., 864 F.3d 326, 336 (5th Cir. 2017) (internal quotations and citation

omitted). Thus, as the Fifth Circuit has emphasized, “under Rule 54(b), ‘the trial court is free to

reconsider and reverse its decision for any reason it deems sufficient, even in the absence of new

evidence or an intervening change in or clarification of the substantive law.”’ Cabral v. Brennan,



28248: Plaintiff’s Motion for Reconsideration                                                          3
       Case 4:18-cv-02011 Document 91 Filed on 10/09/20 in TXSD Page 4 of 10


853 F.3d 763, 766 n.3 (5th Cir. 2017) (quoting Lavespere v. Niagara Mach. & Tool Works, Inc.,

910 F.2d 167, 185 (5th Cir. 1990)).

           The Court has the discretion to reconsider its decision and should do so, particularly in

light of developing legal standards which indicate that Plaintiff’s claims are valid and that he is

entitled to proceed with discovery into the claims alleged in his Second Amended Complaint.

B.         The prior rulings limit Plaintiff’s claim and discovery in a manner inconsistent with
           the statutory text of Title IX.

           As Plaintiff has consistently counseled, the law of sex discrimination claims under Title IX

is developing rapidly, and it has continued to develop through the course of this litigation in favor

of Plaintiff’s position. Specifically, the Third, Eighth, and Ninth Circuits have followed Judge

Barrett’s straightforward articulation of the Title IX standard in the Seventh Circuit, which held

that the common doctrinal tests for liability (erroneous outcome, selective enforcement, deliberate

indifference, and archaic assumptions) are merely four categories describing the multiple ways in

which a plaintiff may allege a Title IX claim—i.e., “show that sex was a motivating factor in a

university’s decision to discipline a student.” Doe v. Purdue Univ., 928 F.3d at 667; see 20 U.S.C.

§ 1681(a) (“No person in the United States shall, on the basis of sex, be excluded from participation

in, be denied the benefits of, or be subjected to discrimination under any education program or

activity receiving Federal financial assistance . . . .”); see also Doe v. Univ. of Scis., 961 F.3d 203,

209 (3d Cir. 2020) (following the Seventh Circuit); Schwake v. Arizona Bd. of Regents, 967 F.3d

940, 947 (9th Cir. 2020) (same); Doe v. Univ. of Arkansas - Fayetteville, 19-1842, 2020 WL

5268514, at *4 (8th Cir. Sept. 4, 2020) (citing Purdue for the basic Title IX standard).

           This simpler articulation of the standard makes sense because it acknowledges the baseline

standard of liability under the statute and reconciles the overlap between the four doctrinal

theories—an overlap that certainly exists between the erroneous outcome and selective

enforcement theories at issue in this lawsuit. This Court should follow the Purdue standard in this


28248: Plaintiff’s Motion for Reconsideration                                                          4
       Case 4:18-cv-02011 Document 91 Filed on 10/09/20 in TXSD Page 5 of 10


case and allow discovery into the bias of Defendant’s panel members, which motivated their

decision to discipline Plaintiff.

           Plaintiff alleged a Title IX claim in his Second Amended Complaint and outlined two

theories of liability based on the erroneous outcome and selective enforcement doctrinal theories

that have been articulated in case law analyzing Title IX claims. 8 While Plaintiff alleged the two

theories separately to satisfy his burden to provide a short and plain statement of a plausible claim

for relief under Title IX, see Fed. R. Civ. P. 8, Plaintiff also alleged virtually the same set of facts

in support his claim of sex bias under both theories. 9 Indeed, the Court practically acknowledged

the conceptual overlap between these theories of liability while considering the allegations during

the November 5, 2019 hearing. 10 And while the Court correctly ruled that Plaintiff ultimately

pleaded a plausible Title IX claim, the Court also ruled that it would limit Plaintiff’s discovery to

the extent it would overlap with the erroneous outcome claim. 11 Additionally, the Court repeated

its conclusion that only discovery relevant to the selective enforcement theory would be allowed

in later orders. 12

           But these conclusions improperly limit Plaintiff’s Title IX claim, both at the outset of

litigation in hampering Plaintiff’s ability to investigate his claims and at the conclusion of trial in

limiting the standards by which Plaintiff may prove his statutory claim for relief. For example,

while the Court acknowledged Plaintiff’s allegation that Defendant offered unequal support to Ms.

Shaw during the disciplinary process, 13 the Court also dismissed Plaintiff’s Title IX claim under


8
  Doc. 42 at ¶¶ 12–22, 23–38.
9
   Doc. 42 at ¶¶ 12–22, 23–38 (particularly, alleging in paragraph 28 that Defendant’s history of finding females
responsible for similar conduct but providing a less harsh sanction is itself evidence of sex bias motivating the
erroneous findings of responsibility).
10
   Exhibit A at 43:14–16 (“I think Ms. Shaw should not need an attorney may go to selective enforcement, I'm not
sure.”).
11
   Exhibit A at 43:19–25.
12
   Doc. 76 (“[T]he only relevant question in this case is whether Defendant initiated its investigation or punished
Plaintiff because of his gender.”).
13
   Exhibit A at 43:14–16 (“I think Ms. Shaw should not need an attorney may go to selective enforcement, I'm not
sure.”); Doc. 42 at ¶ 29.

28248: Plaintiff’s Motion for Reconsideration                                                                    5
       Case 4:18-cv-02011 Document 91 Filed on 10/09/20 in TXSD Page 6 of 10


the erroneous outcome theory. However, Defendant’s offer of unequal support to Ms. Shaw—

namely, in the form of (1) implying that she would receive a favorable outcome through the

disciplinary process by telling her she would not need a lawyer 14 and (2) actually providing her

lopsided assistance throughout the disciplinary process 15—goes to both the erroneous outcome

and selective enforcement theories of Title IX liability. Either way, these doctrinal theories do the

same thing: they show that Defendant punished Plaintiff because of his sex. See Doe v. Purdue

Univ., 928 F.3d at 667. But there is no way to simultaneously acknowledge the allegation of

Defendant’s offer of unequal assistance throughout the disciplinary process and yet limit

Defendant’s liability exposure to the investigation and punishment phases of the process, to the

exclusion of the merits hearing phase. Respectfully, the rejection of Plaintiff’s articulation of the

Title IX claim under the erroneous outcome claim constitutes error because it incorrectly

disregards these well-pleaded allegations. 16

           Plaintiff adequately alleged facts that support Title IX liability under both an erroneous

outcome and a selective enforcement theory, and following the Purdue standard would both assist

the Court in analyzing Plaintiff’s overlapping factual allegations and bring this lawsuit in line with

the trajectory of the law as it has developed during the course of this lawsuit. The Purdue standard



14
   Doc. 42 at ¶ 29.
15
   Id.
16
   The Court also explained at the November 5, 2019 hearing that it agreed with Defendant’s argument that a person
can consent to some sex acts but not to others. Respectfully, however, this explanation offered by Defendants at the
pleading stage is insufficient because it completely disregards the temporal dimension of the conduct at issue in favor
of Defendant’s alternative explanations at the pleading stage. Plaintiff plausibly alleged that the Defendant’s panel
produced inconsistent findings based on the chronological sequence of the alleged acts (i.e., the panel found that Ms.
Shaw did not consent to anal intercourse but then immediately performed consensual oral sex on Plaintiff afterward).
Defendant’s alternative explanation that Ms. Shaw might not have consented to one act and then immediately reversed
course into a consensual act raises grave doubt about the panel’s findings. See Doe v. Oberlin Coll., 963 F.3d 580,
588 (6th Cir. 2020) (“But when the degree of doubt passes from ‘articulable’ to grave, the merits of the decision itself,
as a matter of common sense, can support an inference of sex bias.”). At the pleading stage, the McDonnell Douglas
standard should be applied based on these inconsistent and perplexing findings so that Plaintiff may engage in
discovery regarding the panel’s bias that affected the wrongful decision to discipline him. See McDonnell Douglas
Corp. v. Green, 411 U.S. 792, 802 (1993); Doc. 52 at 22; see also Doe v. Purdue Univ., 928 F.3d at 669 (7th Cir.
2019) (reasoning that a “perplexing” basis of decision can support an inference of sex bias). Respectfully, limiting
Plaintiff’s claims and discovery based on Defendant’s alternative explanations at the pleading stage constitutes error.

28248: Plaintiff’s Motion for Reconsideration                                                                          6
         Case 4:18-cv-02011 Document 91 Filed on 10/09/20 in TXSD Page 7 of 10


moves the analysis of Title IX claims toward a more faithful application of the statute, and it

prevents defendant recipients of taxpayer dollars from discriminating on the basis of sex and then

creating artificial barriers to discovery and recovery under Title IX. Plaintiff would ask the Court

to reconsider its rulings in light of the traction gained by the Purdue standard in courts across the

country and to allow Plaintiff to engage in discovery into all matters related to Defendant’s

motivation to discipline Plaintiff because of his sex.

C.         Plaintiff has a viable due process claim under the Mathews analysis, particularly in
           light of the Texas Attorney General’s recent concession that the Constitution requires
           cross-examination and that Defendant has no burden associated with providing
           attorney cross-examination.

           The Final Rule removed universities’ ability to argue that fictional costs outweigh the

addition of procedural safeguards to student disciplinary hearings dealing with allegations of

sexual misconduct, and the 180-degreee position shift of Defendant’s lawyers demonstrates that

the Mathews balancing tests requires attorney cross-examination in this case. The Brief of the State

of Texas filed by Defendant’s lawyers unequivocally disavows any burdens associated with the

Final Rule, which includes adversarial cross-examination by an attorney. 17 This position change

effectively concedes that the due process analysis favors Plaintiff in this case.

           Consider the Texas Attorney General’s own words:

           The Final Rule eliminates the need for students to suffer irreparable injuries before
           obtaining due process. It establishes a single, publicized standard that conforms to
           constitutional requirements. More to the point, it incentivizes academic
           institutions to meet this standard in advance by conditioning the receipt of federal
           funds on compliance. Should the Final Rule be delayed, then students will have
           no choice but to try their luck in a proceeding stacked against them. They may
           then seek redress through the courts, but legal vindication cannot restore missed
           opportunities, nor can it revive lost dreams or lost reputations. It is a partial remedy
           only. 18




17
     Brief of the State of Texas, Doc. 79 at 15, 16–17, 19–20.
18
     Exhibit B, Brief of the State of Texas, Doc. 79 at 22.

28248: Plaintiff’s Motion for Reconsideration                                                         7
       Case 4:18-cv-02011 Document 91 Filed on 10/09/20 in TXSD Page 8 of 10


           Further, in addressing the plaintiff states’ alleged burdens, the Texas Attorney General

responded: “Plaintiffs have been on notice for years that academic institutions cannot target

students accused of sexual harassment for reduced procedural protections.” 19 The Texas Attorney

General continued: “Plaintiffs and the academic institutions they claim to represent could have

heeded the text and spirit of these rulings at any time. Instead, schools, colleges, and universities

across the country divested students of due process and waited for the courts to intervene.” 20

Moreover, universities, like Defendant, “had notice that their disciplinary policies deviated from

the dictates of due process law but did not act.” 21

           This full-throated acknowledgment that Defendant has no burden associated with

providing attorney cross-examination (i.e., a procedural safeguard under the Final Rule) confirms

Plaintiff’s analysis of the Mathews factors: (1) Plaintiff has an exceedingly high interest in

avoiding a sexual predator label being applied to him by Defendant; (2) adversarial attorney cross-

examination only aids the legitimacy of the disciplinary proceedings while also adequately

protecting the alleged victims; 22 and (3) Defendant has comparatively zero cost in providing

Plaintiff with this fundamental procedural safeguard. On balance, the factors tilt in a landslide in

favor of Plaintiff, and Defendant’s lawyers agree. There simply can no longer be any reasonable

dispute that the process due to Plaintiff is a fair hearing that includes live adversarial questioning

of the witnesses through attorney cross-examination.

           As required by the Constitution and in accordance with the Texas Attorney General’s

position change, the Court should reconsider its ruling and reinstate Plaintiff’s due process claim.




19
   Id. at 18 (citing Doe v. Baum, 903 F.3d 575, 582 (6th Cir. 2018), and “noting that the school provided a hearing
with cross-examination in all misconduct cases other than those involving sexual assault,” just like Texas A&M
University provides direct cross-examination to its students in all other cases).
20
   Id. at 19.
21
   Id.
22
   Id. at 15 (the Texas Attorney General argues the same).

28248: Plaintiff’s Motion for Reconsideration                                                                     8
       Case 4:18-cv-02011 Document 91 Filed on 10/09/20 in TXSD Page 9 of 10


                                                III.   CONCLUSION

           Accordingly, for the reasons cited herein, Plaintiff Austin Van Overdam respectfully

requests that the Court reconsider its ruling on Defendant Texas A&M University’s Motion to

Dismiss Plaintiff’s Second Amended Complaint and the scope of discovery relevant to Plaintiff’s

Title IX claim. Plaintiff requests that he be allowed to fully investigate his statutory claim for relief

under Title IX, and Plaintiff requests that his due process claim be reinstated so that he may

immediately move for summary judgment in his favor regarding the same. Plaintiff requests such

further relief, in law or equity, general or special, to which Plaintiff may be justly entitled.

                                                       Respectfully submitted,

                                                       WEST, WEBB, ALLBRITTON & GENTRY, P.C.
                                                       1515 Emerald Plaza
                                                       College Station, Texas 77845-1515
                                                       Telephone: (979) 694-7000
                                                       Facsimile: (979) 694-8000

                                                       By:__/s/ Gaines West_______________________
                                                         GAINES WEST
                                                         State Bar No. 21197500 / SDTX No. 5327
                                                         Email: gaines.west@westwebblaw.com
                                                         JOHN “JAY” RUDINGER, JR.
                                                         State Bar No. 24067852 / SDTX No. 1421393
                                                         Email: jay.rudinger@westwebblaw.com
                                                         KYLE CARNEY
                                                         State Bar No. 24096789 / SDTX No. 3362881
                                                         Email: kyle.carney@westwebblaw.com

                                                       ATTORNEYS FOR PLAINTIFF


                                          CERTIFICATE OF CONFERENCE

       I hereby certify and aver that on October 9, 2020, I conferred with Ms. Cristina Moreno,
counsel of record for Defendant, regarding the relief sought in this motion. Ms. Moreno
communicated that Defendant is opposed.


                                                       By:    s/ Gaines West_______________________
                                                              GAINES WEST



28248: Plaintiff’s Motion for Reconsideration                                                           9
      Case 4:18-cv-02011 Document 91 Filed on 10/09/20 in TXSD Page 10 of 10




                                                CERTIFICATE OF SERVICE

         I hereby certify that I filed the foregoing document in accordance with the protocols for e-
filing through the CM/ECF system in the United States District Court for the Southern District of
Texas, Houston Division on October 9, 2020, and therefore has been served upon all counsel of
record in accordance with such e-filing protocols.


                                                        By:   s/ Gaines West_______________________
                                                              GAINES WEST




28248: Plaintiff’s Motion for Reconsideration                                                      10
